Citation Nr: 1204531	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability (to include chloracne) (to include as due to herbicide exposure).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1970 (with service in the Republic of Vietnam from July 1, 1969 to November 20, 1969).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2010 the Board remanded this matter for additional development.  


FINDING OF FACT

A skin disability (to include chloracne) was not manifested during service (to include within one year of the Veteran's last exposure to an herbicide agent in service); the preponderance of the evidence is against a finding that the Veteran's current skin disability is related to an event, injury, or disease in service. 


CONCLUSION OF LAW

Service connection for a variously diagnosed skin disability (to include chloracne) is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's October 2010 remand instructions, the RO/AMC arranged for a VA examination in January 2011.  That examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.
	


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran who was exposed to herbicides in Vietnam has chloracne or another acneform disorder consistent with chloracne become manifest to a degree of disability of 10 percent or more within one year following the last date of exposure to the herbicides, such disease shall be considered to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's DD Form-214 reflects that he received the combat action badge (CAB).  

On November 1968 service entrance and September 1970 service separation examinations the Veteran's skin was normal on clinical evaluation.  In associated Reports of Medical History he denied any skin diseases.  

Private treatment records from 1983 to 1992 include a single notation of treatment for a rash, in December 1991.  

September 1992 VA outpatient treatment records note that the Veteran was prescribed Kenalog for a rash.  He reported a left thigh rash for three months prior and various parts of his body which had occurred for years.  He reported that he had been getting a rash since 1978.  The assessment was "? Contact hypersensitivity vs. eczematoid rash."

In January 2007 correspondence the Veteran stated that his skin rash began immediately after coming back from Vietnam and that he had been treated at the Van Horn Rural Health Clinic from 1989 to the present.  He provided treatment records from the Van Horn Rural Health Clinic but the only reference to a skin rash was a December 2006 record that noted that the Veteran complained of a rash on his elbow that had been present for years.  The diagnosis was allergic dermatitis.  

A March 2007 VA outpatient treatment record included an assessment of dermatosis off and on since Vietnam.  

An April 2007 VA outpatient treatment record notes the Veteran was referred for an evaluation of dermatosis.  The diagnosis by Dr. S.A.G., a dermatologist, was psoriasis of the elbows, knees, lower extremities, scalp, and ears.    

A November 2007 VA outpatient treatment record notes that the Veteran had been treated for psoriasis with Tar shampoo and fluocinonide cream with an excellent result and that he did not have any suspicious lesions.  

In April 2008 the Veteran submitted photos depicting him wearing bandages on his arms while serving in Vietnam. 

In the July 2008 decision review officer (DRO) hearing the Veteran noted that he was exposed to Agent Orange, and had a skin condition that never went away.  He added that he was exposed to jungle rot and a corpsman bandaged him up as documented in the photos he submitted.  He noted that he was treated by Dr. L., he was now deceased.  The Veteran's wife testified that she married the Veteran in 1982 and he had had a bad rash ever since she had known him.  

In a September 2008 letter Dr. Thomas made a statement with regard to the Veteran's skin condition.  In its entirety it reads: "the patient has dermatitis that affects all of his skin areas.  It is migratory in nature, it is pruritic, and chronic, most likely secondary to Agent Orange."  

At the August 2010 videoconference hearing the Veteran testified that regarding skin conditions in Vietnam "You have everything over there.  The stick shift pricks you and you get jungle rot, you get all kinds of deals, infections - and I just had it, you know, ever since I come out of there and I still have it today."  The Veteran responded affirmatively when asked if the photos of him showed ". . . bandages while you were in Vietnam caused by unknown elements, unknown conditions, but you had it in service and you still have it today."  He reported that his only treatment was through VA.    

In a September 2010 letter Dr. Thomas of the Van Horn Rural Health Clinic noted that the Veteran was a veteran of the Vietnam War and had extensive exposure to Agent Orange, and that he had developed medical problems since his discharge from the service, including a recurrent skin rash.  He described the rash as appeared every few weeks on his arms, legs, head, and neck that started as an inflammatory acne type eruption and developed into an area of inflammation and induration of variable size.  He added that the dermatitis condition appeared after exposure to the dioxin Agent Orange, was diagnostic of chronic chloracne, continued as a chronic condition, and was resistant to medical treatment.  

On January 2011 VA examination the Veteran reported the onset of skin eruption in 1978 on his arms, torso, thighs, and legs, which migrated from the arms to the legs and scalp and that he had a similar eruption while he was in Vietnam in 1968, consisting of a reddened raised area with papules and pustules with associated scaling.  

The VA examiner diagnosis was psoriasis.  The examiner opined that the Veteran's psoriasis did not have its onset while the Veteran was on active duty and was not a result of exposure to Agent Orange.  She noted that she could find no evidence of a skin eruption on active duty (she noted there were no skin problems noted on the Veteran's November 1970 separation physical or in the STRs) and that while the Veteran was exposed to agent orange there was no association of psoriasis and agent orange that she was aware of and could not find literature suggestive of such.  She also noted after review of Dr. Thomas's letter and examination, it was her opinion that the Veteran's skin eruption did not resemble chloracne as he contended. 

At the outset the Board notes that the Veteran has not alleged that his skin disability is a result of participation in combat (and his exposure to herbicides is presumed) and the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do not apply.  

It is not in dispute that the Veteran served in Vietnam (from July 1969 to November 1969), and is entitled to a presumption that he was exposed to herbicides therein.  Consequently, in light of the presumptive provisions specific to chloracne, outlined above, it must be determined whether that disease was manifested in service (so as to warrant direct service connection) or in the first year following the Veteran's departure from Vietnam (so as to warrant presumptive service connection under 38 U.S.C.A. § 1116).

The Veteran's STRs do not show that chloracne (or any acneform disorder consistent with chloracne) was manifested in service.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to the skin.  Furthermore, there is no evidence that chloracne (or acneform disorder consistent with chloracne) was manifested within one year of his last presumed exposure to herbicides (i.e., within one year from November 20, 1969).  [Notably, September 1970 service separation examination (within one year of the Veteran's return from Vietnam) did not note chloracne or a history of skin complaints].  

Dr. Thomas' statement does not specifically indicate when the Veteran's skin disorder began, other than the vague statement that it "appeared after exposure to Agent Orange."  Thus, his opinion does not specifically address whether a skin disorder was manifest in service or within a year of the Veteran's last exposure to Agent Orange.  A diagnosis of chloracne many years after service does not trigger the presumptive provisions for such disability.  

Regardless, as Dr. Thomas' opinion contains only data and conclusions without any supporting analysis, it is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. Thomas does not explain the rationale for his opinion, and merely states his conclusion.  The Court has held, "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing reddened skin.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Chloracne is not a medical condition where a lay person like the Veteran is otherwise competent to diagnose, thus the lay statements of the Veteran and his wife are not competent to establish that such was manifest in service or within one year of his last exposure to Agent Orange.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  While element (3) of Jandreau may be implicated here, given that the later diagnosis of chloracne by Dr. Thomas is afforded no weight (as he provides no rationale for his conclusions), such a flawed professional diagnosis cannot be found to render the Veteran's statements sufficient to establish a diagnosis of chloracne.

Significantly, the only competent evidence of record on the question of chloracne specifically did not diagnose chloracne.  The 2011 VA examination report found that the Veteran's skin problem "does not resemble Chloracne as contended by Dr. [] Thomas."  Instead the examiner described the Veteran's rash as a "reddened, raised area with papules and pustules and scaling" instead of the highly pruritic pustules oozing a "clear jelly like substance" as described by Dr. Thomas.  The 2011 examiner's opinion is persuasive and probative as it was based on a physical examination; a review of the Veteran's medical history, including the April 2007 diagnosis of psoriasis; and a review of the medical literature.  Also, a rationale for the opinion was provided, namely that the Veteran's skin disorder did not resemble chloracne and that there was no evidence of skin eruptions in the STRs which were examined by the 2011 examiner.  

Consequently, service connection for chloracne on a direct basis, or on a presumptive basis under 38 U.S.C.A. § 1116, is not warranted.

Regarding a non-chloracne skin disability (variously diagnosed as psoriasis and derma-tosis/titis), the Veteran has alleged that he has had a chronic skin disability since service.  

In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's statements with respect to the onset and duration of his skin problems are not credible.  First, his accounts of with respect to the origins of his skin disorder and as to continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Second, his contentions with respect to his skin disorder are inconsistent.  In his January 2007 claim he reported that his skin disorder began "immediately after coming back from Vietnam."  However, in his 2011 VA examination he reported that he had a skin eruption while in Vietnam and then had the "[o]nset of skin eruption in 1978."  Further, on September 1970 service separation examination the Veteran denied a history of skin diseases and did not report any skin complaints.  During his July 2008 hearing, he reported that he had been treating his skin disorder continuously since service.  

The Veteran's wife reported that since she had married him in 1982 he had had a skin disability.  While she is competent to report what she observes, her testimony does not speak to the onset on a skin disability during the Veteran's service with continuity prior to 1982 as she was not married to the Veteran during those years.  

STRs and post-service treatment records do not show continuity of symptomatology as the STRs are silent for skin eruptions and the post-service medical evidence reveals only sporadic treatment for skin problems many years after service.  For these reasons, continuity of symptoms has not been established.  

What is presented then, is the question of whether in the absence of any credible or objective evidence of continuity since service, the Veteran's current skin disability may somehow be related to his remote service (to include as due to presumed exposure to Agent Orange therein).  That is a question that is inherently medical in nature that requires medical expertise.  See Jandreau, 492 F.3d at 1377. ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the Veteran's statements that his current skin disability is related to his remote service are not competent evidence in the matter as such an opinion requires specialized medical training, and the Board will look to the medical evidence of record.  

The September 2008 opinion of Dr. Thomas was that the Veteran was exposed to Agent Orange, that he had chronic dermatitis that affected all areas of his skin, and that it was most like secondary to Agent Orange.  The Court has held, "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that the conclusion is not supported by any explanation of rationale and as such it cannot be afforded any probative weight either in favor of or against the Veteran's claim.  

In September 2010 Dr. Thomas offered an additional opinion noting that the Veteran had a recurrent skin rash that appeared every few weeks, that the dermatitis condition appeared after exposure to the dioxin Agent Orange, was diagnostic of chronic chloracne, and continued as a chronic condition.  However, the opinion does not explicitly connect the Veteran's current dermatitis that is diagnostic of chloracne to his exposure to Agent Orange, only noting that it appeared after the exposure.  While the opinion seems to propose such a nexus implicitly or through inference, it is unexplained by any rationale.  Rather the opinion merely states that the Veteran has chloracne and it appeared after exposure to Agent Orange without a medical explanation of the causal nexus.  For this reason, the Board finds the opinion is unsupported by an explanation of rationale and cannot be afforded any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

In contrast, the opinion of the January 2011 VA examiner was that the Veteran's currently diagnosed psoriasis did not have its onset while the Veteran was on active duty and was not a result of exposure to Agent Orange.  As support for her conclusion, she noted that there was no known association between psoriasis and Agent Orange in the medical literature, and that there were no skin problems noted on the Veteran's separation physical or in the STRs.  As the opinion is by a medical professional competent to provide it, reflects a comprehensive review of the medical evidence, was based on a throughout examination, and explains the underlying rationale (citing to medical evidence and, in this case, the lack thereof), the Board finds it to be both probative evidence in the matter and to be persuasive.  

The preponderance of the evidence, consisting of the negative 2011 medical opinion; the fact that the first clinical notation of a skin rash is in 1990 (more than 20 years after service); the fact that the Veteran's STRs and service separation examination are silent for skin complaints or diagnosis and the Veteran specifically denied a history of skin disease at that time; and the fact that post-service treatments records show only very sporadic treatment for a rash many years after service, weighs against the claim.  

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.



ORDER

Service connection for a variously diagnosed skin disability is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


